DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokuni et al. (JP 2018092739) in view of Toshiaki (JP 2018006205).
With respect to Claim 1: 
Hirokuni discloses a terminal-mounted electrical wire (FIG. 1; 1, 11), comprising: 
an electrical wire (FIG. 1, 11) including a stripped portion (FIG. 1, see notation) located on an end (FIG. 1, see notation), and a sheath (FIG. 1, 15) that covers a portion of a core (FIG. 1, 13) other than the stripped portion (FIG. 1, see notation); 
a terminal fitting (FIG. 1, 1) having a core connection body (FIG. 1, 7) configured to be physically and electrically connected with the stripped portion (FIG. 1, see notation), and a sheath connection body (FIG. 1, 9) physically connected with a sheath end portion (FIG. 1, see notation) of the sheath (FIG. 1, 15) on the end of the electrical wire (FIG. 1, 11); and 
a water-blocking member (sealing portion) (FIG. 1, 17a) (Description, paragraph [0042], lines 348-357) that covers an exposed portion (FIG. 1, see notation), outwardly exposed, of the stripped portion (FIG. 1, see notation) connected to the core connection body (FIG. 3, 7), wherein the sheath connection body (FIG. 1, 9) includes a bottom (FIG. 1, see notation) on which the sheath end portion (FIG. 1, see notation) is placed, and a pair of barrel pieces (FIG. 1, see notation) standing from respective ends, of the bottom (FIG. 1, see notation), the sheath end portion (FIG. 1, see notation) not projecting toward the core connection body (FIG. 1, 7), and 
an end (FIG. 1, see notation below), of at least one of the two barrel pieces (FIG. 1, see notation), closer to the core connection body (FIG. 3, 7) has a through-hole (FIG. 
[AltContent: textbox (barrel pieces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (bottom)][AltContent: textbox (Water blocking member)][AltContent: arrow][AltContent: textbox (sheath end portion)][AltContent: arrow][AltContent: textbox (end)][AltContent: arrow][AltContent: textbox (stripped portion)]
    PNG
    media_image1.png
    657
    883
    media_image1.png
    Greyscale

Hirokuni does not expressly disclose a terminal fitting having the core connection body and the sheath connection body spaced from each other in an axial direction of the electrical wire; a pair of barrel pieces standing from respective ends of the bottom and aligned in a direction perpendicular to the axial direction and configured to be crimped to the sheath end portion inside; and a water-blocking member that covers an 
However, Toshiaki teaches a terminal fitting (FIG. 10, 110) having the core connection body (FIG. 10, 102) and the sheath connection body (FIG. 10, 104) spaced (FIG. 10, 103) from each other in an axial direction (FIG. 10, see notation X) of the electrical wire (FIG. 10, 60); a pair of barrel pieces (FIG. 10, see notation) standing from respective ends of the bottom (FIG. 10, see notation) and aligned in a direction (FIG. 10, see notation Z) perpendicular to the axial direction (FIG. 10, see notation X) and configured to be crimped to the sheath end portion (FIG. 10, see notation) inside; and a water-blocking member (FIG. 1, 70, see notation) that covers an exposed portion (FIG. 10, see notation), outwardly exposed, of the stripped portion (FIG. 10, see notation) connected to the core connection body (FIG. 1, 30). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (flushed)][AltContent: textbox (Outwardly exposed stripped portion)][AltContent: arrow][AltContent: textbox (sheath end portion)][AltContent: arrow][AltContent: textbox (bottom)][AltContent: arrow][AltContent: arrow][AltContent: textbox (barrel pieces)]
    PNG
    media_image2.png
    621
    868
    media_image2.png
    Greyscale


With respect to Claim 2: 
Hirokuni in view of Toshiaki discloses the terminal-mounted electrical wire, wherein the sheath end portion (Toshiaki, FIG. 10, see notation) and the two barrel pieces (Toshiaki, FIG. 10, see notation) subjected to crimping are disposed such that respective end surfaces (Toshiaki, FIG. 10, see notation), facing the core connection body (Toshiaki, FIG. 10, 102), are flush with each other (Toshiaki, FIG. 9/10, see notation).
With respect to Claim 3: 
Hirokuni in view of Toshiaki discloses the terminal-mounted electrical wire, wherein the water-blocking member (Toshiaki, FIG. 7, 70) externally covers an end, of the two barrel pieces (Toshiaki, FIG. 7, see notation), closer to the core connection body (Toshiaki, FIG. 7, see notation 30), and the through-hole (Toshiaki, FIG. 7, see notation 83C) is formed on a portion of an end closer to the core connection body 
With respect to Claim 4: 
Hirokuni in view of Toshiaki discloses the terminal-mounted electrical wire, wherein the water-blocking member (Toshiaki, FIG. 7, 70) externally covers an end, of the two barrel pieces (Toshiaki, FIG. 7, see notation), closer to the core connection body (Toshiaki, FIG. 7, 30), and the through-hole (Toshiaki, FIG. 7, 83C) is formed on a portion of an end closer to the core connection body (Toshiaki, FIG. 7, see notion 30) of at least one of the two barrel pieces (Toshiaki, FIG. 7, see notation), the portion being not covered by the water-blocking member(Toshiaki, FIG. 7, 70).
With respect to Claim 5: 
Hirokuni in view of Toshiaki discloses the terminal-mounted electrical wire, wherein the water-blocking member (Toshiaki, FIG. 3, 70) externally covers an end, of the two barrel pieces (Toshiaki, FIG. 3, 50), closer to the core connection body (Toshiaki, FIG. 3, 30), and the through-hole (Hirokuni, FIG. 1, 21) is formed to allow the sheath end portion (Hirokuni, FIG. 1, see notation) subjected to crimping to be visually observed from outside, at least until the end of the two barrel pieces (Hirokuni, FIG. 1, see notation), closer to the core connection body (Toshiaki, FIG. 3, 30), is covered by the water-blocking member (Toshiaki, FIG. 3, 70).
With respect to Claim 6: 
Hirokuni in view of Toshiaki discloses the terminal-mounted electrical wire, wherein the water-blocking member (Toshiaki, FIG. 3, 70) externally covers an end .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Toshiaki (JP 2018006205).
With respect to Claim 7:
Toshiaki discloses a terminal fitting (FIG. 10, 110), comprising: 
a core connection body (FIG. 10, 102) configured to be physically and electrically connected with a stripped portion (FIG. 10, 63) formed on an end of an electrical wire (FIG. 10, 60); and 
a sheath connection body (FIG. 10; 103, 104) spaced from the core connection body(FIG. 10, 102) in an axial direction (FIG. 10, X) of the electrical wire (FIG. 10, 60) and configured to be physically connected with a sheath end portion (FIG. 10, 63A see notation) of a sheath (FIG. 10, 62) formed on an end of the electrical wire (60), wherein the sheath connection body (103, 104) includes a bottom (FIG. 10, see notation) on which the sheath end portion (FIG. 10, 63A) is placed and a pair of barrel pieces (FIG. 10, see notation) standing from respective ends, of the bottom (FIG. 10, see notation), aligned in a direction (FIG. 10, see notation Z) perpendicular to the axial direction (FIG. 10, see notation X) and configured to be crimped to the sheath end portion (63A) inside, the sheath end portion (63A) not projecting toward the core connection body (102), and an end, of at least one of the two barrel pieces (FIG. 10, see notation), closer to the core 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER G LEIGH/Examiner, Art Unit 2831